DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, the closest art is Bang et al. (US 2016/0091648), previously cited.

Regarding claim 1, 
Bang teaches:
A time-multiplexed backlight comprising: 
a light guide configured to guide a beam of light as a guided light beam (Bang: Fig 5-7; [0083]; [0085]; [0093]; light guide film LGF); 
a time-multiplexed light source configured to provide to the light guide the light beam at a first non-zero propagation angle during a first time interval and at a second non-zero propagation angle during a second time interval (Bang: Fig 12; [0119]; angle of light source LS changes over time); and 
a plurality of diffraction gratings spaced apart from one another across the light guide and configured to diffractively couple out a portion of the guided light beam as coupled-out light beams having different principal angular directions in each of the first time interval and the second time interval (Bang: Fig 7-8; [0071]; [0084]-[0085]; [0107]-[0108]; light radiating pattern RF; grating pattern; holographic film HOE; incident pattern CHOE; reflective pattern RHOE; First, Bang discloses a grating pattern on the upper surface of the low refractive film LR (Bang: [0084]).  Second, Bang discloses a light radiating pattern RF such as a grating pattern on the upper surface of the low refractive film LR (Bang: [0107]-[0108]).  Third, Bang discloses a holographic film HOE that has a diffraction pattern (Bang: [0071]).  Fourth, Bang discloses an incident pattern CHOE with a diffractive pattern written thereon (Bang: [0086]; [0099]).  Fifth, Bang discloses a reflective pattern RHOE that include a diffraction pattern (Bang: [0085]; [0103]; [0110]).  Each of these five Bang elements amounts to Spaced Apart Diffraction Gratings, alone and in combination.  Gratings and/or diffractive patterns diffractively couple out light.  Even if certain Bang elements cover a wide area, the coverage within this wide area has more than one grating and/or diffractive pattern.  Furthermore, Bang discloses controlling a tilting angle of LS synchronized with images to suggest three video images to three different persons (Bang: Fig 12; [0119]-[0128])), the different principal angular directions being provided by respective ones of the first non-zero propagation angle and the second non-zero propagation angle of the guided light beam (Bang: Fig 12; [0119]-[0128]; controlling tilting angle of LS synchronized with images to suggest three video images to three different persons), 
wherein the coupled-out light beams in the first time interval are interleaved with the coupled-out light beams in the second time interval (Bang: Fig 12; [0119]-[0128]; left area LA, center area CA and right area RA; Bang discloses tilting light source LS over time so that different light is radiated to the left area LA, center area CA and right area RA in an alternating manner (Bang: Fig 12; [0119]-[0121]).  This allows for the light beams of three video images to be directed to three different people (Bang: [0122]).  The coupled out light beams of LA are alternated with the coupled out light beams of CA and RA  (Bang: [0122]).  It is this alternating of light beams in Bang that shows interleaving), and
wherein the plurality of diffraction gratings comprises a plurality of multibeam diffraction gratings, each multibeam diffraction grating of the plurality of multibeam diffraction gratings being configured to diffractively couple out the portion of the guided light as a plurality of coupled-out light beams having different principal angular directions from one another (Bang: Fig 7-8; [0071]; [0084]-[0085]; [0107]-[0108]; light radiating pattern RF; grating pattern; holographic film HOE; incident pattern CHOE; reflective pattern RHOE), wherein each of the multibeam diffraction gratings is configured to diffractively couple out a first plurality of coupled-out light beams having a first set of different principal angular directions in the first time interval and a second plurality of coupled-out light beams having a second set of different principal angular directions in the second time interval, the first set and the second set being different (Bang: Fig 12; [0119]-[0128]; controlling tilting angle of LS synchronized with images to suggest three video images to three different persons), the coupled-out light beams of the first plurality of coupled-out light beams being interleaved with coupled-out light beams of the second plurality of coupled-out light beams (Bang: Fig 12; [0119]-[0128]; left area LA, center area CA and right area RA).

Bang fails to teach:
the multibeam diffraction grating comprising one or both of a chirped diffraction grating and curved diffractive features adjacent to a surface of the light guide and comprising one of grooves and ridges that are spaced apart from one another at the light guide surface.

This feature is not found or suggested in the prior art, especially in light of the other claim limitations.

Regarding claim 11, 
Bang teaches:
A multiview display comprising: 
a time-multiplexed light source configured to provide a light beam having a first non-zero propagation angle during a first time interval and a second non-zero propagation angle during a second time interval that is different from the first non-zero propagation angle (Bang: Fig 12; [0119]; angle of light source LS changes over time); and 
a multibeam backlight configured to emit a portion of the light beam as a first plurality of coupled-out light beams during the first time interval and as a second plurality of coupled-out light beams during the second time interval (Bang: Fig 7-8; [0071]; [0084]-[0085]; [0107]-[0108]; light radiating pattern RF; grating pattern; holographic film HOE; incident pattern CHOE; reflective pattern RHOE), the first plurality of coupled-out light beams having a first set of different principal angular directions, the second plurality of coupled-out light beams having a second set of different principal angular directions, the first set and the second set being different and being determined respectively by the different first and second non-zero propagation angles of the light beam (Bang: Fig 12; [0119]-[0128]; controlling tilting angle of LS synchronized with images to suggest three video images to three different persons), 
wherein coupled-out light beams of the first plurality of coupled-out light beams are angularly interleaved with coupled-out light beams of the second plurality of coupled-out light beams, each of the first and second sets of different principal angular directions corresponding to view directions of different views of the multiview display (Bang: Fig 12; [0119]-[0128]; angle of light source LS changes over time for left area LA, center area CA and right area RA), and
wherein the multibeam backlight comprises: 
a plate light guide configured to guide the light beam at the first non-zero propagation angle during the first time interval and at the second non-zero propagation angle during a second time interval (Bang: Fig 5-7; [0083]; [0085]; [0093]; light guide film LGF); and 
an array of multibeam diffraction gratings optically coupled to and spaced apart across the plate light guide, each multibeam diffraction grating of the multibeam diffraction grating array being configured to diffractively couple out the portion of the light beam as the first plurality of coupled-out light beams during the first time interval and as the second plurality of coupled-out light beams during the second time interval (Bang: Fig 7-8; [0071]; [0084]-[0085]; [0107]-[0108]; light radiating pattern RF; grating pattern; holographic film HOE; incident pattern CHOE; reflective pattern RHOE), 
wherein the time-multiplexed light source is optically coupled to an input of the plate light guide (Bang: Fig 12; [0119]; LS to LGF).

Bang fails to teach:
wherein a multibeam diffraction grating of the array of multibeam diffraction gratings comprises a chirped diffraction grating having curved diffractive features.

This feature is not found or suggested in the prior art, especially in light of the other claim limitations.

Regarding claim 17, 
Bang teaches:
A method of time-multiplexed backlight operation, the method comprising: 
providing a time-multiplexed light beam to be guided in a light guide at a first non-zero propagation angle during a first time interval and at a second non-zero propagation angle during a second time interval using a time-multiplexed light source (Bang: Fig 12; [0119]; angle of light source LS changes over time); and 
diffractively coupling out a portion of the guided time-multiplexed light beam as coupled-out light beams during the first time interval and the second time interval using a plurality of diffraction gratings (Bang: Fig 7-8; [0071]; [0084]-[0085]; [0107]-[0108]; light radiating pattern RF; grating pattern; holographic film HOE; incident pattern CHOE; reflective pattern RHOE), the coupled-out light beams being directed away from a surface of the light guide at time interval-based different predetermined principal angular directions (Bang: Fig 12; [0119]-[0128]; controlling tilting angle of LS synchronized with images to suggest three video images to three different persons), 
wherein the predetermined principal angular directions of the coupled-out light beams in each of the first time interval and the second time interval are provided by a respective one of the first non-zero propagation angle and the second non-zero propagation angle of the guided time-multiplexed light beam (Bang: Fig 12; [0119]-[0128]; controlling tilting angle of LS synchronized with images to suggest three video images to three different persons), the coupled-out light beams diffractively coupled-out during the first time interval being interleaved with the coupled-out light beams diffractively coupled-out during the second time interval (Bang: Fig 12; [0119]-[0128]; angle of light source LS changes over time for left area LA, center area CA and right area RA).
wherein the plurality of diffraction gratings comprises a plurality of multibeam diffraction gratings, each multibeam diffraction grating of the plurality of multibeam diffraction gratings being configured to diffractively couple out the portion of the guided light as a plurality of coupled-out light beams having different principal angular directions from one another (Bang: Fig 7-8; [0071]; [0084]-[0085]; [0107]-[0108]; light radiating pattern RF; grating pattern; holographic film HOE; incident pattern CHOE; reflective pattern RHOE), wherein each of the multibeam diffraction gratings is configured to diffractively couple out a first plurality of coupled-out light beams having a first set of different principal angular directions in the first time interval and a second plurality of coupled-out light beams having a second set of different principal angular directions in the second time interval, the first set and the second set being different (Bang: Fig 12; [0119]-[0128]; controlling tilting angle of LS synchronized with images to suggest three video images to three different persons), the coupled-out light beams of the first plurality of coupled-out light beams being interleaved with coupled-out light beams of the second plurality of coupled-out light beams (Bang: Fig 12; [0119]-[0128]; left area LA, center area CA and right area RA).

Bang fails to teach:
the multibeam diffraction grating comprising one or both of a chirped diffraction grating and curved diffractive features adjacent to a surface of the light guide and comprising one of grooves and ridges that are spaced apart from one another at the light guide surface.

This feature is not found or suggested in the prior art, especially in light of the other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488